Case 2:20-cv-19047-JXN-ESK Document 41 Filed 07/30/21 Page 1 of 3 PageID: 1029




                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

SMITH & WESSON BRANDS, INC., SMITH &
WESSON SALES COMPANY, and SMITH &
WESSON INC.,                                             CIVIL ACTION

                                                         CASE NO. 20-19047-JXN-ESK
                              Plaintiffs,
       v.

                                                          ORDER TO SHOW CAUSE FOR A
GURBIR S. GREWAL, in his official capacity as              TEMPORARY RESTRAINING
Attorney General of the State of New Jersey and            ORDER AND PRELIMINARY
NEW JERSEY DIVISION OF CONSUMER                                  INJUNCTION
AFFAIRS,
                                                          ORAL ARGUMENT REQUESTED
                              Defendants.

       THIS MATTER having been brought before the Court by DLA Piper LLP (US), attorneys

for Plaintiffs Smith & Wesson Brands, Inc., Smith & Wesson Sales Company, and Smith &

Wesson Inc. (collectively, “Smith & Wesson” or “Plaintiffs”), by Order to Show Cause seeking a

temporary restraining order and preliminary injunction pursuant to Federal Rule of Civil Procedure

65 and Local Rule 65.1, based upon the supporting Brief, and Declarations submitted herewith;

and Plaintiffs having provided notice to Defendants New Jersey Attorney General Gurbir S.

Grewal, in his official capacity as Attorney General of New Jersey (the “Attorney General”), and

the New Jersey Division of Consumer Affairs (“DCA,” collectively with the Attorney General,

“Defendants”); and the Court having reviewed the written submissions and determined that

immediate and irreparable injury will result to Plaintiffs; and for good and sufficient reasons, and

for good cause shown;

       IT IS on this ___ day of _____________, 2021, ORDERED as follows:

       1.      Plaintiffs’ request for a temporary restraining order is GRANTED, and pending

further hearing and Order on this Order to Show Cause, enforcement of the New Jersey Superior
Case 2:20-cv-19047-JXN-ESK Document 41 Filed 07/30/21 Page 2 of 3 PageID: 1030




Court’s June 30, 2021 Order in Grewal v. Smith & Wesson Sales Co., Inc., New Jersey Superior

Court, Case No. ESX-C-25-21) (“New Jersey State Court Action”), directing Smith & Wesson to

comply with Defendants’ October 13, 2020 administrative subpoena is otherwise stayed.

       2.      Defendants shall appear and show cause on the _____ day of _______________,

2021, at ______, before the United States District Court for the District of New Jersey, Honorable

Julien Xavier Neals, at Martin Luther King Building & U.S. Courthouse, Fifth Floor, 50 Walnut

Street, Newark, NJ 07102, or alternatively by video appearance via Zoom or similar video

conferencing application, why the Court should not enter an Order pursuant to Federal Rule of

Civil Procedure 65(a), 28 U.S.C. § 2283 (the Anti-Injunction Act), and 28 U.S.C. § 1651 (the All

Writs Act) preliminarily enjoining enforcement of the June 30, 2021 Order in the New Jersey State

Court Action, until such time as this Court has rendered a ruling on the merits in the instant case.

       3.      Pursuant to this Court’s equitable powers, Plaintiffs need not post a bond.

       4.      A copy of this Order to Show Cause, Brief, and supporting Declarations shall be

served upon Defendants through their counsel, Robert McGuire, via e-mail, within _____ days of

the date hereof.

       5.      Defendants shall file and serve via CM/ECF a written response to this Order to

Show Cause by_________________, 2021.

       6.      Plaintiffs may file and serve via CM/ECF any written reply to Defendants’

opposition by __________________, 2021.

       7.      If Defendants do not file an opposition to this Order to Show Cause, the application

will be decided on the papers on the return date and relief may be granted.

       8.      Plaintiffs shall forward a copy of this Order to Judge Jodi Lee Alper in the New

Jersey State Court Action within ____ days of the date hereof.
Case 2:20-cv-19047-JXN-ESK Document 41 Filed 07/30/21 Page 3 of 3 PageID: 1031




       9.     The Court will notify the parties whether it will entertain argument on the return

date of the Order to Show Cause in accordance with Local Civil Rule 78.1.


                                                   ______________________________
                                                   Hon. Julien Xavier Neals
                                                   United States District Judge
